          Case 5:19-cv-00023-XR Document 53 Filed 04/23/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 JOSE L. CAMACHO et al.,                          §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §    Civil Action No. SA-19-CV-23-XR
                                                  §
 FORD MOTOR COMPANY,                              §
                                                  §
         Defendant.                               §
                                                  §
                                                  §

                       ORDER ON MOTION TO AMEND JUDGMENT

       On this date, the Court considered Plaintiffs’ motion to amend judgment pursuant to

Federal Rule of Civil Procedure 59(e) (docket no. 49) and Defendant’s response (docket no. 52).

For the following reasons, Plaintiffs’ motion is DENIED.

                                         BACKGROUND

       Plaintiffs Jose, Maria, Fabian, and Luis Camacho (collectively, “Plaintiffs”) brought this

products liability action after a rollover crash of a Ford truck on August 6, 2017 near Nuevo

Laredo, Mexico. Docket no. 44 at 1. Plaintiffs brought suit against Ford, claiming strict products

liability and negligence. Docket nos. 1, 32. On January 16, 2020, this Court granted Defendant’s

motion for summary judgment, finding that Plaintiffs’ claims were time-barred by the Texas

statute of repose for products liability actions, which reads:

       Except as provided by Subsections (c), (d), and (d–1), a claimant must commence
       a products liability action against a manufacturer or seller of a product before the
       end of 15 years after the date of sale of the product by the defendant.

TEX. CIV. PRAC. & REM. CODE § 16.012(b). The Court found that the relevant “date of sale”

triggering the 15-year deadline was October 6, 2003. Docket no. 44 at 10. Plaintiffs brought suit


                                                  1
          Case 5:19-cv-00023-XR Document 53 Filed 04/23/20 Page 2 of 6




on January 10, 2019, so the Court found the action was time-barred because more than 15 years

passed since the date of sale by the defendant. Id. at 11. The Court further found that the statute of

repose was not tolled for Plaintiff Fabian Camacho’s minority age at the time of the accident. Id

at 11–12. On that same date, January 16, 2020, the Clerk entered judgment in favor of Defendant.

Docket no. 45. Plaintiffs then timely filed this Rule 59(e) motion seeking an alteration or

amendment to the Court’s judgment.

                                          DISCUSSION

   I.      Standard of Review

        Federal Rule of Civil Procedure 59(e) allows a court “to prevent a manifest injustice” by

altering or amending a judgment upon a timely motion. FED. R. CIV. P. 59(e); Schiller v. Physicians

Res. Grp., Inc., 342 F.3d 563, 567 (5th Cir. 2003). There are three limited circumstances in which

such a motion may be granted: (1) to correct a manifest error of law or fact, (2) to account for

newly discovered evidence, or (3) to accommodate an intervening change in controlling law.

Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012). The only ground alleged in

this case is “manifest error.” To find such an error, the error must be “plain and indisputable” and

one “that amounts to a complete disregard of the controlling law.” Lyles v. Medtronic Sofamor

Danek, USA, Inc., 871 F.3d 305, 311 (5th Cir. 2017), cert. denied, 138 S. Ct. 1037 (2018).

        A Rule 59(e) motion “cannot be used to raise arguments which could, and should, have

been made before the judgment issues.” Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.

1990). Nor can it be used to “relitigate old matters” that have already been resolved. Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C. WRIGHT & A. MILLER,

FEDERAL PRACTICE AND PROCEDURE § 2810.1 (2d ed. 1995)); see also Templet v. HydroChem,

Inc., 367 F.3d 473, 479 (5th Cir. 2004) (“[S]uch a motion is not the proper vehicle for rehashing



                                                  2
            Case 5:19-cv-00023-XR Document 53 Filed 04/23/20 Page 3 of 6




evidence, legal theories, or arguments that could have been offered or raised before the entry of

judgment.”). A Rule 59(e) motion “calls into question the correctness of a judgment” and “is an

extraordinary remedy that should be used sparingly.” Id. at 478–79 (internal citations omitted). A

court, in considering such a motion, must balance “the need to bring litigation to an end” and “the

need to render just decisions on the basis of all the facts.” Id. at 479. Though the court must

consider these competing interests, Rule 59(e) favors the denial of a motion to alter or amend a

judgment. S. Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993).

    II.      Analysis

          In their motion, Plaintiffs argue that the Court should amend its granting of summary

judgment due to a “manifest error.” They argue that Defendant selectively cited relevant facts,

ignored others, and misapplied the law to those facts. Docket no. 49 at 2. In addition, they argue,

Defendant relied on hearsay and conclusory, contradictory testimony from Defendant’s corporate

representatives. Id.1 As to the merits, Plaintiffs argue that the Court was incorrect in finding that

the wholesale or “release” date was the relevant date of sale under the Texas statute of repose.2

Plaintiffs contend that the relevant date is either the date of titling or registration of the vehicle as




1
  Plaintiffs raised these same evidentiary arguments at the summary judgment stage, and the Court rejected
each. See docket no. 44 at 2–3, n. 2–4. The same goes for Plaintiffs’ arguments that Defendant’s evidence
is “contradictory and unproven.” Plaintiffs already raised those same arguments, used the same evidentiary
support, and relied on the same cases to argue as such. A Rule 59(e) motion is not intended to “rehash” the
same arguments and same facts that have already been presented to the Court for consideration. Templet,
367 F.3d at 479.
2
  Plaintiffs’ motion states that “The relevant ‘date of sale’ under the Texas products liability statute of
repose is the date of first sale.” Docket no. 49 at 3. This rather starkly omits the crucial phrase “by the
defendant” as found in the Texas products liability statute of repose—a phrase the Court found to be critical
insofar as it distinguishes Texas’s statute of repose from other states’ consumer-centric statutes. See docket
no. 44 at 7 (citing Dalfrey v. Boss Hoss Cycles, Inc., 456 F. App’x 329, 332 (5th Cir. 2011)). Other states
fix the statutory period, for example, “after the date of initial purchase for use or consumption,” but Texas
fixes the period at the “date of sale by the defendant.” Id. at 333 (quoting N.C. GEN. STAT. § 1– 50(6)(2008)
and TEX. CIV. PRAC. & REM. CODE §16.012(b) (emphasis added)).

                                                      3
            Case 5:19-cv-00023-XR Document 53 Filed 04/23/20 Page 4 of 6




set forth in the Certificate of Title Act, a provision in the Texas Transportation Code. Id. at 15.

Under the Plaintiffs’ proposed analysis, the “date of sale” for purposes of the statute of repose

would be within the 15-year statute of repose deadline as set forth in Section 16.012 of the Texas

Civil Practice and Remedies Code. Id. at 3, 6.

        Plaintiffs, however, have already presented these same arguments to the Court, and the

Court has rejected them. Indeed, much of the language in Plaintiffs’ motion is drawn directly—

verbatim—from their response to Defendant’s motion for summary judgment. Compare docket

no. 49 ¶ 3 with docket no. 29 ¶ 2. Plaintiffs have already proposed that the Texas Certificate of

Title Act supplies the relevant date of sale, and the Court rejected that theory. Docket no. 44 at 8–

10. The Transportation Code itself contains a preemption provision, there is no precedent applying

that Code to the products liability statute of repose,3 and the application of the Transportation

Code’s definition would render meaningless the “by the defendant” language in Section 16.012,

contrary to the requirement that courts construe statutes to give meaning to all of their words. Id.

at 9–10. The Court also detailed multiple policy reasons to find the Transportation Code

inapplicable, such as the potentially limitless liability to which Plaintiffs’ reading of the statute of

repose would subject a manufacturer, contrary to the intent behind statutes of repose in providing

“absolute protection for certain parties from the burden of indefinite potential liability.” Id. at 10.

Plaintiffs’ motion presents no new legal arguments, instead rehashing evidence and legal theories

that have already been presented in detail to this Court. Templet, 367 F.3d at 479; Baker, 544 U.S.

at 485 n.5.


3
 In Plaintiffs’ motion, they take issue with the Court’s finding that the application of the Certificate of Title
Act in this scenario would be unduly “innovative.” Docket no. 49 n.6. They argue that “Plaintiffs are not
responsible for the fact that the COTA was not raised in previous cases in which they were not parties.”
That is certainly true. Plaintiffs are, however, responsible for providing statutory or precedential support
for their arguments, and it is “not for [the Court] to adopt innovative theories of…Texas law, but simply to
apply that law as it currently exists.” Barnett v. DynCorp Int., LLC, 831 F.3d 296, 307 (5th Cir. 2010).

                                                       4
          Case 5:19-cv-00023-XR Document 53 Filed 04/23/20 Page 5 of 6




       Plaintiffs also argue that the Court erred in finding that the statute of repose is not tolled

for minority age. Docket no. 40 at 19–23. As with the relevant date of sale, however, Plaintiffs

here offer legal theories and cases that have already been presented to and considered by the Court.

Plaintiffs do, however, submit a new piece of evidence: an unredacted passport photo showing the

full birthdate of Fabian Camacho. In its order granting summary judgment, the Court noted that it

could not determine Fabian’s birthday given the redacted passport provided to the Court. However,

the addition of this evidence, as the Court noted in its order, “is immaterial because the Texas

statute of repose does not toll for minor age.” Docket no. 44 at 1 n. 1 (citing Methodist Healthcare

Sys. of San Antonio, Ltd., L.L.P. v. Rankin, 307 S.W.3d 283, 286 (Tex. 2010)). After all, “[a] statute

of repose, by design, creates a right to repose precisely where the applicable statute of limitations

would be tolled or deferred.” Rankin, 307 S.W.3d at 290.

       Certainly, the events that transpired in this case—the accident, the alleged negligence by

the manufacturer, and the date of sale—are beyond Plaintiffs’ control but “[s]tatutes of

repose…generally may not be tolled, even in cases of extraordinary circumstances beyond a

plaintiff’s control.” CTS Corp. v. Waldburger, 573 U.S. 1, 8 (2014). The legislative determination

that beyond a specific time a defendant should no longer be subject to liability “supersedes the

courts’ residual authority and forecloses the extension of the statutory period based on equitable

principles.” Cal. Pub. Employees’ Rets. Sys. v. ANZ Secs., Inc., 137 S. Ct. 2042, 2045 (2017)

(“[The Supreme Court] repeatedly has stated that statutes of repose are not subject to equitable

tolling.”). More generally, the Court acknowledges the harsh result here—a claim foreclosed as

time-barred through no fault of Plaintiffs themselves—“[b]ut the very purpose of a statute of

repose is to create a settled time when such losses can no longer be subject to claims. Ample




                                                  5
          Case 5:19-cv-00023-XR Document 53 Filed 04/23/20 Page 6 of 6




authority establishes a governmental right to do this even though harsh results can occur….”

Wayne v. Tenn. Valley Auth., 730 F.2d 392, 404 (5th Cir. 1984).

                                       CONCLUSION
       For the foregoing reasons, Plaintiffs’ Rule 59(e) motion to alter or amendment judgment

is DENIED. Plaintiffs’ request for a hearing on its motion is also DENIED.

       SIGNED this 23rd day of April, 2020.




                                           _________________________________
                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE




                                               6
